Citation Nr: 0508628	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  04-01 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

Entitlement to service connection for residuals of a 
concussion.

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
residuals of a cervical spine injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from January 1944 through May 
1945.  He served in combat.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision by the 
Department of Veterans Affairs (VA) Boise, Idaho, Regional 
Office (RO).  That decision denied service connection for 
residuals of a concussion and found that new and material 
evidence had not been submitted to reopen a claim for 
entitlement to service connection for residuals of a cervical 
spine injury.

In the February 2005 informal hearing presentation, the 
veteran's representative raised the argument that the veteran 
is entitled to a 60 percent rating for his service connected 
incomplete paralysis of left peroneal nerve with involvement 
of the tibial nerve and sciatic nerve.  The representative 
specifically cited treatment records noting the veteran's 
drop foot when raising the veteran's claim.  Accordingly, 
this claim is referred to the RO for appropriate 
adjudication.

The issues of entitlement to service connection for residuals 
of a concussion and residuals of a cervical spine injury are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of whether 
new and material evidence to reopen a claim for entitlement 
to service connection for residuals of a cervical spine 
injury has been obtained, and the VA has satisfied the duty 
to notify the veteran of the law and regulations applicable 
to the claim, the evidence necessary to substantiate the 
claim, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The Board's December 1968 decision that denied service 
connection for residuals of a cervical spine injury was not 
appealed following the Board's notice of denial to the 
veteran.

3.  The evidence submitted since the Board's December 1968 
decision does raise the reasonable possibility of 
substantiating the claim for entitlement to service 
connection for residuals of a cervical spine injury.


CONCLUSIONS OF LAW

1.  The Board decision of December 1968, which denied service 
connection for residuals of a cervical spine injury, is 
final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.200, 
20.302 (2004).

2.  Evidence received since the December 1968 decision is new 
and material, and the claim for entitlement to service 
connection residuals of a cervical spine injury is reopened. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  The Board 
notes that revised regulations regarding attempts to reopen a 
previously denied claim are applicable to claims filed on or 
after August 29, 2001.  As the veteran filed to reopen his 
previously denied claims in August 2002, the revised 
regulations are applicable in this instance.

As this decision represents a partial grant of the benefits 
sought on appeal, and is followed by a remand for the 
remaining issues, the Board finds that any defect that might 
exist with respect to the VCAA notice requirements in this 
case was harmless error.

II.  Factual Background

Service medical records indicate that the veteran was injured 
in combat with a shell fragment wound in the left cheek in 
December 1944.  Later in December 1944 he was wounded in 
action, receiving a shell fragment wound in the left lower 
back.  Service medical records do not reflect findings, 
complaints or treatment associated with an injury to the 
cervical spine.

On a VA application for hospitalization in January 1950 the 
veteran complained of chronic pain in the neck and back.  On 
examination, tenderness to pressure over the lower cervical 
spine.  The veteran, at that time, reported that his injuries 
were due to an inservice incident where a shell had exploded 
close to him resulting in him being forced back and injuring 
his head, neck, shoulder and arm.  No diagnosis was noted.

An August 1950 VA medical record reiterated the veteran's 
neck complaints and the veteran's reported history.  The 
veteran stated that he had noticed a loss of strength in his 
upper extremities since service.

Another VA application for hospitalization in April 1951 
noted continued complaints of pain in the cervical spine.  
The doctor attributed these complaints to shellshock, and 
noted they were, therefore, of nervous origin.  Another 
application for VA hospitalization dated in May 1951 noted 
diagnoses of anxiety neurosis with spinal pain and chronic 
neuritis of the cervical spine.

A December 1955 letter from the veteran's private physician, 
D.N., noted that x-rays of the cervical spine were 
interpreted as showing definite narrowing of the nuerocanals 
of the upper right cervical region on the right.

A November 1958 letter from the veteran's private physician, 
D.M., noted that he had first seen the veteran in December 
1948 when he complained of a grinding sensation in his neck, 
and aching and tingling of his arms and shoulders.  The 
physician noted that he was unable to make a diagnosis at 
that time.

A November 1967 letter from the veteran's private physician, 
R.B., noted that the veteran complained of pain in the next 
with intermittent episodes of headaches.  The diagnostic 
impression was chronic cervical sprain with early 
degenerative changes of the cervical spine.

Various lay statements from friends and employers of the 
veteran, dated in 1967, reflected that the veteran complained 
of chronic neck pain and was unable to engage in activities 
such as lifting and piano playing.

A December 1968 Board decision denied service connection for 
residuals of a cervical spine injury on the basis that there 
was no evidence of complaints in service and no clinical 
evidence relating the veteran's current complaints to 
service.

An August 2002 statement from the veteran's private 
chiropractor indicated that the veteran has continued to seek 
treatment for complaints associated with his neck.

In a March 2003 statement, the veteran provided a complete 
description of the events that led to his neck injury.  He 
stated he was in a slit trench and his head was up against 
the front of the trench.  The veteran reported that a shell 
hit, about three feet in front of his trench.  Consequently a 
load of dirt was pushed into the trench on top of the veteran 
compressing his head and neck.  He stated that this incident 
occurred the day before he was injured by a shell fragment in 
the lower back.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.   Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Pursuant to 38 U.S.C.A. §§ 7104(b) a final decision by the 
Board may not thereafter be reopened and allowed.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall open the claim and review the 
former disposition of the claim."  Therefore, once a Board 
decision becomes final under section 7104(b), absent 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by the VA.  38 U.S.C.A. §§ 5108, 
7104(b); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

"New and material evidence" means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a)

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  As noted 
above, the most recent denial of the claim was in December 
1968.  In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Because the Board previously denied the appellant's claim for 
entitlement to service connection for residuals of a cervical 
spine injury in December 1968, see 38 U.S.C.A. § 7104; 
38 C.F.R. §§ 20.200, 20.302 (2003), the doctrine of finality 
as enunciated in 38 U.S.C.A. § 7104(b) applies.  As such, the 
appellant's claim for this benefit may only be reopened if 
she submits new and material evidence.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d at 
1383.  The VA must review all of the evidence submitted since 
the last disallowance, in this case the Board's December 1968 
decision, in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

The December 1968 decision denied service connection for 
residuals of a cervical spine injury on the basis that 
service medical records did not reflect findings associated 
with the cervical spine and there was no clinical evidence of 
record linking the veteran's post-service complaints to 
service.  Of record at the time of the previous denial were 
the veteran's service medical records, applications for VA 
hospitalization dated in January and August 1950, and April 
1951, letters from the veteran's private physician's dated in 
December 1955, November 1958, and November 1967, and various 
lay statements from friends and employers of the veteran 
dated in 1967.  Submitted with the current claim are an 
August 2002 letter from the veteran's chiropractor and a 
March 2003 statement from the veteran.

As was stated above, in order to reopen a claim by providing 
new and material evidence, the amended regulation separately 
defines "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  If the evidence is new and material, the question 
is whether the evidence raises a reasonable possibility of 
substantiating the claim, and, in fairness, warrants 
additional consideration of the entire record.  38 CFR 
§ 3.156(a).

Initially, the Board notes that the contentions set forth in 
the veteran's March 2003 statement provide a more complete 
picture of the incident that he claimed caused his neck 
injury.  With regard to the veteran's statements, it is 
important to note that the veteran is a combat veteran.  As 
such, he is entitled to the application of 38 U.S.C.A. 
§ 1154(b) (West 2002).  Section 1154(b) does not create a 
statutory presumption that a combat veteran's alleged disease 
or injury is service connected. Collette v. Brown, 82 F.3d 
389, 392 (Fed. Cir. 1996).  Rather, it aids the combat 
veteran by relaxing the adjudicative evidentiary requirements 
for determining what happened in service.  Id.  Section 
1154(b) addresses the combat veteran's ability to allege that 
an event occurred in service while engaging in combat.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  The Board 
notes that the judicial decisions issued since the last 
denial of the veteran's claim have the effect of giving 
combat veterans a presumption as to the incurrence of 
inservice injuries.  Accordingly, the veteran's March 2003 
statement is considered new and material as, under the 
presumption of section 1154(b), it establishes the occurrence 
of an event inservice and raises a reasonable possibility of 
substantiating the veteran's claim.

The Board notes that the veteran has not been afforded a VA 
examination sufficiently comprehensive as to enable the Board 
to fully resolve this matter at this time.  In light of the 
foregoing, and in the interest of fairness to the veteran, 
the Board must conclude that the veteran has submitted "new" 
and "material" evidence to reopen his claim for service 
connection for residuals of a cervical spine injury and such 
claim is reopened, with further disposition of this matter 
being necessary.


ORDER

New and material evidence having been presented, a claim for 
service connection for residuals of a cervical spine injury 
is reopened.


REMAND

The veteran has stated that he suffered head and neck 
injuries while serving in Germany during WWII.  As noted 
above, the veteran has offered a detailed statement regarding 
the shelling incident in which he was injured.  He has also 
indicated that complaints associated with that incident were 
not initially reported because the day after this incident he 
was struck with a shell fragment in the lower back and spent 
several months in the hospital recovering from those 
injuries.  The veteran specifically stated that symptoms he 
associates with his head and neck injuries were not evident 
while he was lying in a hospital bed.

As noted above, the veteran is a combat veteran.  
Accordingly, his account of events he experienced during 
combat is presumed to be credible.  With regard to his neck 
injuries, the Board notes that evidence developed subsequent 
to service reflects documented complaints of neck pain since 
at least 1948, with a diagnosis of cervical disc disease made 
in 1955.  With regard to complaints associated with a head 
injury, the Board notes that a 1955 letter from the veteran's 
private dentist reflects that the veteran complained of 
"obscure head and nerve pressure pain."

In addition, the Board notes that the veteran's 
representative has raised the alternative claim that current 
symptoms associated with a head injury may be related to the 
veteran's service connected nerve disorder.  VA treatment 
records reflect that the veteran experiences a left drop foot 
as a result of his service-connected left peroneal nerve 
difficulty with involvement of the tibial and sciatic nerves.  
VA treatment records note that as a result of his drop foot 
the veteran is more prone to falling and suffering head 
injuries.

The Board notes that the veteran has not been afforded a VA 
examination to evaluate the current nature and etiology of 
the veteran's claimed disorders.  A VA examination was 
scheduled in November 2002; however, the veteran has 
indicated that he did not show up for such examination 
because he was not notified to do so.  In the February 2005 
informal hearing presentation, the veteran's representative 
specifically requested a VA examination be scheduled to 
evaluate the veteran's claimed disorder.  The Board finds 
that such an examination is necessary before a decision may 
be rendered in this case.

Accordingly, the claim is REMANDED for the following:


1.  The veteran should be asked to 
identify treatment records that may have 
been developed in association with 
injuries sustained by reason of falls 
that he feels are related to his service 
connected lower extremity disability.  
The RO should provide any assistance 
necessary to obtain such records.

2.  The veteran should be scheduled for 
the following VA examinations:

a.  The veteran should be afforded a VA 
examination appropriate to determining 
the nature and etiology of any existing 
cervical spine disorder.  The claims 
folder and a separate copy of this remand 
should be made available to the examiner 
for review.  The examiner is asked to 
review the veteran's post-service 
treatment records and offer an opinion as 
to whether it is as likely as not that 
the veteran has a clinically 
ascertainable cervical spine disorder 
that can reasonably be related to or is 
consistent with injuries described as 
having been suffered during WWII.  The 
examiner should provide a rationale for 
any opinion so expressed.


b.  The veteran should be afforded a VA 
examination appropriate to determining 
the nature and etiology of any current 
ascertainable residuals that would be 
consistent with an old concussion (head) 
injury.  The claims folder and a separate 
copy of this remand should be made 
available to the examiner for review.  
The examiner is asked to offer an opinion 
as to whether it is as likely as not that 
any diagnosed residuals of a concussion 
(head) injury are the result of injuries 
described as having been suffered as a 
consequence of a shell blast during WWII.  
The examiner should provide a rationale 
for any opinion so expressed.

c.  Documentation indicating that the 
veteran was notified of the dates and 
times of his examinations should be 
associated with the record.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


